IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-93,350-01


                           EX PARTE CIARA WATSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1645029-A IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to eight years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07; TEX . R. APP . P.

73.4(b)(5).

       The trial court entered an order designating issues. However, the habeas record forwarded

to this Court contains no findings of fact and conclusions of law resolving the issues. We remand

this application to the trial court to complete its evidentiary investigation and make findings of fact

and conclusions of law.

       The trial court shall make findings of fact and conclusions of law within ninety days from
the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 12, 2022
Do not publish